Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
This allowance is in response to the amendments and remarks filed May 16, 2022.
The amendments to the specification, Figure 1, and claim 1 are acknowledged.

EXAMINER'S COMMENT
The objections to the drawings are withdrawn in response to the amendments to Figure 1 and the specification. It is understood that the additions to Figure 1 generally disclose the same features as those described in original claims 47 and 91 without adding new matter, and thus no features beyond that described in original claims 47 and 91 are provided, such as specific dimensions or shapes.

Allowable Claims
Claims 1-2, 4, 9, 12-13, 17, 19-20, 22-26, 47-49, 52, 55, 59, and 91-96 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1-2, 4, 9, 12-13, 17, 19-20, and 22-26: the closest prior art is Fink et al. (US 2008/0082059), which does not disclose the required configuration to collect liquid from a fluid comprising liquid and air, and then release the collected liquid as a slug. In Applicant’s invention, the negative pressure draws a fluid mixture of liquid and air through the inlet of the fluid collection device along the fluid passageways, causing liquid to accumulate due to the design of the fluid channel dividers/fluid channels and then drawing the accumulated liquid collection region as a slug of liquid when the plurality of flow channels become blocked with accumulated liquid (see para. 12 of originally filed specification). In Fink, Fluid moves through the channels of super absorbent material, which would deter creation of a slug of collected liquid, this allowing for the absorption of liquid to an amount several times larger than the super absorbent material’s own weight. Consequently, one of ordinary skill in the art would not be motivated to modify the channels of super absorbent material of Fink, as it would destroy the benefit that the absorbent material provides in fluid collection. 
The following is an examiner’s statement of reasons for allowance of claims 47-49, 52, 55, 59, and 91-96: these claims were previously indicated as allowable and previous reasons given still stand. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781